Title: To Alexander Hamilton from William Macpherson, 25 March 1799
From: Macpherson, William
To: Hamilton, Alexander



Philadelphia March 25 1799
Dear sir

I have the pleasure to acknowledge the receipt of your Letter of the 22d on the subject of the insurrection in this State and should have replied immediately, but knowing that I was to receive my Instructions from the War Office on this day, I thought it best to wait. The fact is, Sir, that in the Counties of Northampton, Berks, Montgomery and part of Bucks, the people have manifested the strongest determination to oppose the Laws, by openly, & with a military Force, rescuing from the Marshall a number of prisoners. I say military Force for they were headed by Officers who are commissioned under the State, and were completely armed and equipped; it is also certain that in addition to this party that effected the Rescue, several detachments were on their march to accomplish the same purpose, when hearing that the Business was done they retired. In short the people of the before-mentioned Counties seem ripe for anything, and I am sorry to add, very strong indications of a similar disposition have appeared in the County of Northumberland, and although it is not likely that they have as yet any systematic mode of Operation it however appears to be a very dangerous combination, and that the most energetic Conduct on the part of administration is absolutely indispensable. How far the Executive accord with my Sentiments you will judge when I have this day received orders to march as soon as the Force can be collected with 240 Horse (to use the secretarys expression) to the Theatre of insurrection. My supporting Parties are the Detachments under Capt Henry who has arrived at Newton in the County of Bucks, and two Companies of Artillerists who are ordered to rendezvous at Reading in the County of Berks; the two most opposite points the Secretary could have hit on, and which I cannot correct unless I oblige the party at Reading to take a very circuitous Route or march them through the heart of the disaffected Country which I should not from the smallness of their numbers be justified in doing. I have therefore determined to leave them at that point, and shall tomorrow send orders to Capt Henry to move across the County of Bucks by a Course I shall point out which will be perfectly safe, untill he comes in contact with my Route when I shall take post somewhere in the neighbourhood of Bethlem and use my best endeavours to accomplish the purpose of my Command.
I confess I could have wished a different mode of operation had been adopted and which I am convinced would have made a more serious and lasting impression, than my scampering through the Country with a few Horse. My plan would have been to march the volunteer Infantry of this City who, with Capt Henrys Detachment, would have given me a sufficient Force to take any post in the disaffected Country, from which I could make excursions with my Horse in every proper direction. But the Secretary thinks otherwise and I shall obey.
I shall from time to time give you information of my progress and of every important occurrence.
I am with great Regard   most truly Yours.

W. Macpherson
Major General Hamilton

